IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         November 2, 2009
                                      No. 09-50097
                                    consolidated with                  Charles R. Fulbruge III
                                      No. 09-50098                             Clerk
                                   Summary Calendar


UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

IGNACIO SOLIS-GARCIA,

                                                   Defendant-Appellant


                   Appeals from the United States District Court
                         for the Western District of Texas
                           USDC No. 3:00-CR-1307-ALL
                           USDC No. 3:08-CR-2935-ALL


Before KING, STEWART and HAYNES, Circuit Judges.
PER CURIAM:*
       Ignacio Solis-Garcia (Solis) illegally tried to reenter the Untied States
while on supervised release after imprisonment for a prior illegal-reentry
violation. He pleaded guilty to attempted illegal reentry after deportation, and
his supervised release was revoked. Solis was sentenced to a 60-month prison
term for illegal reentry, which was 14 months above the guidelines range. For

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                No. 09-50097 c/w
                                 No. 09-50098

violating the terms of his supervised release, Solis received a consecutive 24-
month sentence, which was within the guidelines range. Solis challenges the
above-guidelines sentence for illegal reentry, arguing that it is unreasonable
because, he says, it is greater than necessary to achieve the purposes of
sentencing.
      Because Solis does not argue that the sentence resulted from procedural
error, we examine only the substantive reasonableness of the sentence. See Gall
v. United States, 552 U.S. 38, 128 S. Ct. 586, 596-97 (2007); United States v.
Brantley, 537 F.3d 347, 349 (5th Cir. 2008). We give the district court’s sentence
a high degree of deference because a sentencing court is in the best position to
find facts and weigh the 18 U.S.C. § 3553(a) factors in relation to a particular
defendant. See Gall, 128 S. Ct. at 597-98; United States v. Campos-Maldonado,
531 F.3d 337, 339 (5th Cir.), cert. denied, 129 S. Ct. 328 (2008). Solis did not
object in the district court to the reasonableness of the sentence; thus, our review
is for plain error. United States v. Whitelaw, ___F.3d ____, No. 08-50346, 2009
WL 2515670, at *2 (5th Cir. Aug. 19, 2009); United States v. Peltier, 505 F.3d
389, 391-92 (5th Cir. 2007), cert. denied, 128 S. Ct. 2959 (2008).
      The district court carefully weighed the § 3553(a) factors and articulated
sufficiently compelling reasons to justify the above-guidelines sentence. See
United States v. Smith, 440 F.3d 704, 707 (5th Cir. 2006). It considered and
discussed all of Solis’s arguments for a within-guidelines sentence. The court
determined, however, that these factors were outweighed by the need to deter
Solis from continuing to reenter the United States illegally, especially given that
this was Solis’s fourth conviction for illegal reentry and that his entire family
lives in this country, making recidivism more likely. Although Solis might
disagree with the weight that the court gave to the relevant sentencing factors,
this disagreement is far from sufficient to establish that the court plainly erred.
Cf. id. at 78 (noting that a non-guidelines sentence is unreasonable where,


                                         2
                               No. 09-50097 c/w
                                No. 09-50098

among other things, the district court commits a “clear error of judgment in
balancing the sentencing factors”). Therefore, the judgment of the district court
is AFFIRMED.




                                       3